LittletoN, Judge,
dissenting in part:
I am of the opinion that the 116 shares of stock of the Produits Jex Societe Anonyme, item 60, finding 2, in the amount of $23,200 and the 162 shares of the stock of the Nedal Societe Anonyme, item 62, finding 2, in the amount of $3,431.16 should be allowed as a loss deduction in the estate tax return, under the facts set forth in findings 9 and 10.
In accordance with the above opinion, a stipulation was filed by the parties stating that the “amount of the judgment to be entered in the above-entitled suit in accordance with the court’s opinion of January 5, 1948, is $11,136.88, with interest according to law on the amount of $1,650.07 from July 14,1943, on the amount of $8,409.68 from May 10,1943, on the amount of $453.42 from February 7,1941, and on the balance of $623.71 from June 17,1940.”
Upon plaintiffs’ motion for judgment, which was allowed, it was ordered April 5, 1948, that judgment be entered for the plaintiffs in the agreed sum of $11,136.88 with interest according to law on $1,650.07 from July 14, 1943, on the amount of $8,409.68 from May 10, 1943, on the amount of $453.42 from February 7,1941, and on the balance of $623.71 from June 17,1940.